NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FELIPE DE JESUS LOPEZ-GOMEZ and                 No.    18-70246
MARIA VENEGAS-GUERRA,
                                                Agency Nos.       A075-261-306
                Petitioners,                                      A075-261-307

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Felipe De Jesus Lopez-Gomez and Maria Venegas-Guerra, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen and we review de novo questions of law. Singh v. Ashcroft,

367 F.3d 1182, 1185 (9th Cir. 2004). We deny the petition for review.

      Petitioners do not challenge the denial of their motion to reopen based on

ineffective assistance of counsel. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived).

      The BIA did not abuse its discretion in denying petitioners’ untimely motion

to reopen, where petitioners failed to demonstrate prima facie eligibility for relief

to qualify for an exception to the time limitation for motions to reopen. See 8

C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010)

(the BIA can deny a motion to reopen for failure to establish prima facie eligibility

for the relief sought).

      We reject petitioners’ contentions that the BIA applied the wrong standard

and did not properly consider all of the evidence.

      PETITION FOR REVIEW DENIED.




                                           2                                    18-70246